                           Case 1:20-cv-04340-RWL Document 79 Filed 12/22/20 Page 1 of 1
    AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                             UNITED STATES DISTRICT COURT
                                                                                for the
                                                            __________  District
                                                             Southern District of of
                                                                                  New__________
                                                                                       York
                ABRAHAM GROSS, NETTY GROSS
                                                                                   )
                                     Plaintiff                                     )
                                                                                                              20-cv-04340-GBD-RWL
                                        v.                                         )      Civil Action No.
                   THE CITY OF NEW YORK et al.
                                                                                   )
                                   Defendant                                       )



               NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

             Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
    all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
    may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
    may exercise this authority only if all parties voluntarily consent.


            You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
    substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
    be involved with your case.


           Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
    conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


            Printed names of parties and attorneys                               Signatures of parties or attorneys                   Dates
    The City of New York and other City Defendants
    By Jasmine Paul, Esq. *                                                                                                          12/22/20
    Breaking Ground Defendants
    By Laura B. Juffa, Esq. **                                                                                                       12/22/20
    Defendant Jeanne-Marie Williams
    By Jeanne-Marie Williams, Esq.                                                                                                    12/22/20

                                                                        Reference Order

            IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
    order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.



    Date:
                                                                                                        District Judge’s signature



                                                                                                         Printed name and title

    Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
              magistrate judge. Do not return this form to a judge.
* The City of New York, New York City Department of Housing Preservation and Development, Louise Carroll, Anne-Marie
Hendrickson, Margaret Brown, Baaba Halm, Victor Hernandez, Shatara Pell, Mark Matthews, Nicole London, Edwin Lugo, Nidia Dormi,
James E. Johnson, Harold Weinberg, Nick Lundgren, Samantha Schonfeld, and Helen Rosenthal

** Common Ground Management d/b/a Breaking Ground, Brenda Rosen, Teresa Palmieri, Vanessa Cucurullo, Stephanie Labarta and
Travis Fong
